IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


BEAU DANIELS,

              Appellant,

 v.                                                       Case No. 5D15-3745

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 8, 2016

Appeal from the Circuit Court
for Putnam County,
Clyde E. Wolfe, Judge.

James S. Purdy, Public Defender, and Noel
A. Pelella, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       We affirm the judgment and sentences imposed by the trial court following the

revocation of Appellant’s drug offender probation, but we find it necessary to remand this

case with directions that the court correct a scrivener’s error in the order revoking

probation to reflect that Appellant admitted to violating condition five of his probation. The
revocation order inadvertently states that Appellant violated conditions one and two of his

probation; however, he was never charged with violating these two conditions. See

generally Romine v. State, 184 So. 3d 1172, 1174 (Fla. 2d DCA 2015) (finding that

remand was appropriate to correct technical error in order revoking probation to clarify

sole condition of probation that defendant admitted to violating).

       AFFIRMED; REMANDED to correct scrivener’s error.

COHEN, WALLIS and LAMBERT, JJ., concur.




                                             2